Case 0:19-cv-62974-RAR Document 8 Entered on FLSD Docket 01/15/2020 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 19-CIV-62974-RAR

 OJ COMMERCE, LLC,

            Plaintiff,
 v.

 HOME CITY, INC.,

       Defendant.
 ______________________________/

                           ORDER REQUIRING SCHEDULING REPORT
                          AND CERTIFICATES OF INTERESTED PARTIES 1

            The parties are directed to prepare and file a joint scheduling report, as required by Local

 Rule 16.1, by February 4, 2020. In addition, by February 4, 2020, the parties, including

 governmental parties, must file Certificates of Interested Parties and Corporate Disclosure

 Statements that contain a complete list of persons, associated persons, firms, partnerships, or

 corporations that have a financial interest in the outcome of this case, including subsidiaries,

 conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a party.

 Throughout the pendency of the action, the parties are under a continuing obligation to amend,

 correct, and update the Certificates.

            DONE AND ORDERED in Fort Lauderdale, Florida this 15th day of January, 2020.




                                                                  _________________________________
                                                                  RODOLFO RUIZ
                                                                  UNITED STATES DISTRICT JUDGE




 1
      The parties must not include Judge Ruiz as an interested party unless he has an interest in the litigation.
